FILED
                             NOT FOR PUBLICATION                             MAY 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEITH L. DRUNASKY,                               No. 08-16316

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00014-SRB

  v.
                                                 MEMORANDUM *
ARIZONA DEPARTMENT OF
ECONOMIC SECURITY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Keith L. Drunasky appeals pro se from the district court’s judgment

dismissing his action alleging constitutional violations in connection with state

child support enforcement proceedings. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Sacks v. Office of Foreign Assets Control, 466 F.3d

764, 770 (9th Cir. 2006), and we affirm.

      The district court properly dismissed Drunasky’s action under Younger v.

Harris, 401 U.S. 37 (1971), because the state family court proceedings are still

ongoing, implicate important state interests, and provide an adequate opportunity

to litigate federal claims. See H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613-14

(9th Cir. 2000) (abstention required where child custody proceedings were still

ongoing).

      Drunasky’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                  08-16316